Citation Nr: 0718013	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracic and cervical spine. 

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1950 to March 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that evidence received since the last 
final denial of the claim for service connection for 
residuals of back injury warrants reopening of the claim, 
further development is now required in this matter.  This 
issue and the claims for service connection for DDD of the 
thoracic and cervical spine and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for residuals of back 
injury was denied in a May 1962 rating decision which was not 
appealed.

2.  The evidence submitted since the May 1962 rating decision 
pertinent to the claim for service connection for residuals 
of back injury was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1962 rating decision, which denied a claim for 
service connection for residuals of back injury, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006); 38 U.S.C. § 4005(b) (1958); 38 C.F.R. 
§ 3.104(a) (effective May 29, 1959 to December 31, 1962).

2.  New and material evidence has been submitted since the 
May 1962 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  In 
addition, now that the claim is reopened, it and the 
remaining issues on appeal are being remanded for further 
development.

The record reflects that the claim for service connection for 
residuals of back injury was denied by a rating decision in 
May 1962, at which time the RO determined that there were no 
residuals of back injury treated during service which were 
shown by the evidence of record.  The veteran was notified of 
his right to appeal that decision in June 1962.  The veteran 
did not file a timely appeal with that rating decision and 
accordingly, the May1962 rating decision became final when 
the veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the veteran's claim for service connection for 
residuals of back injury may only be reopened if new and 
material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the May 1962 rating decision, new and material evidence would 
consist of evidence of current back disability and/or 
evidence linking such disability to the veteran's active 
service.

In this regard, additional evidence received since the May 
1962 rating decision includes private and the Department of 
Veterans Affairs (VA) treatment records reflecting treatment 
for back disability.  

Since the May 1962 rating decision denied the claim in part 
on the basis of no showing of residual back disability, the 
Board finds that evidence of a current back disability by 
itself would warrant the reopening of the claim, and that 
this evidence was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for 
residuals of back injury is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of back injury is 
reopened.


REMAND

Having determined that private and VA treatment records 
require the reopening of the claim for service connection for 
residuals of back injury, as a result of current evidence of 
back disability, including evidence of DDD of the thoracic 
and cervical spine, and contemporaneous evidence of the 
veteran's in-service injury in November 1952, the Board finds 
that the veteran should be afforded an appropriate VA 
examination and opinion as to whether it is at least as 
likely as not that any current cervical, thoracic, or lumbar 
spine disability is related to service.

With respect to the issue of entitlement to service 
connection for tinnitus, the Board has reviewed the veteran's 
December 2002 VA audiological examination report, and notes 
that there is a reference to the veteran's complaint of 
constant tinnitus in both ears.  The Board further notes that 
while there is no indication in service medical records that 
the veteran complained of tinnitus during service, in the 
December 2002 VA examination report, the examiner concluded 
that the veteran's hearing loss was as likely as not related 
to his exposure to noise during service.  Therefore, the 
Board finds that the veteran should also be afforded an 
examination and opinion as to whether any current tinnitus is 
related to the veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
cervical, thoracic, or lumbar spine 
disorder.  The claims file should be 
made available for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or more) that 
any current cervical, thoracic, or 
lumbar spine disorder was initially 
manifested in service or was otherwise 
related to such service.

2.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of any 
tinnitus.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's tinnitus is 
related to the veteran's active service 
to include exposure to excessive noise 
therein.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


